Order filed, November 12, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00832-CR
                                 ____________

                      BRETT DAVID BOGUS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1433472


                                      ORDER

      The reporter’s record in this case was due October 27, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gail Rolen and Gina Bench, the court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM